UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:February 3, 2015 (Date of earliest event reported) INTERNATIONAL BUSINESS MACHINES CORPORATION (Exact name of registrant as specified in its charter) New York 1-2360 13-0871985 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) ARMONK, NEW YORK (Address of principal executive offices) (Zip Code) 914-499-1900 (Registrant’s telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Financial Statements and Exhibits. This Current Report on Form 8-K is being filed to incorporate by reference into Registration Statement No. 333-190160 on Form S-3, effective July 26, 2013, the documents included as Exhibits 1, 2 and 3 hereto, relating to $2,000,000,000 aggregate principal amount of debt securities of the Registrant. Item9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Underwriting Agreement dated February 3, 2015 among International Business Machines Corporation and Citigroup Global MarketsInc., Merrill Lynch, Pierce, Fenner& Smith Incorporated, Mitsubishi UFJ Securities (USA), Inc. and Wells Fargo Securities,LLC, as representatives of the several Underwriters Form of 1.125% Note due 2018 Form of Floating Rate Note due 2018 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:February 5, 2015 By: /s/Simon J. Beaumont Simon J. Beaumont Vice President andTreasurer
